PER CURIAM
Defendant appeals a judgment of conviction on one count of delivery of a controlled substance and one count of possession of a controlled substance. The trial court imposed departure sentences of six months in prison and 24 months of post-prison supervision on the delivery conviction and a concurrent sentence of six months in prison and 12 months of post-prison supervision on the possession conviction. On appeal, defendant challenges only the sentence imposed, arguing that the trial court erred in imposing the departure sentences. He asks that we reverse and remand for resent-encing. In the meantime, defendant finished serving the sentences. The state moved for summary affirmance on the ground that the appeal has become moot. Defendant does not argue to the contrary, but he observes that the proper disposition of the appeal is not to affirm but to dismiss. We agree with defendant. State v. Dick, 169 Or App 649, 650, 10 P3d 315 (2000) (dismissing the defendant’s challenge to trial court revocation of probation as moot because the defendant had served his sentence).
Appeal dismissed.